Citation Nr: 1329814	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  09-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 60 percent for lumbosacral degenerative disc disease with bowel dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2013, the Veteran and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such evidence.     

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional VA treatment records dated to May 2012, which were considered in the July 2012 supplemental statement of the case, as well as the transcript from the Veteran's June 2013 Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

At his hearing in June 2013, the Veteran testified to an increased severity of his service-connected degenerative disc disease of the thoracolumbar spine since his last VA examination in November 2010.  In particular, the Veteran alleged bowel and bladder incontinence which required the use of up to 5 absorbent pads per day as well as right foot drop.  The Board finds that additional VA examination is necessary to evaluate all chronic neurologic manifestations of the Veteran's service-connected intervertebral disc syndrome (IVDS).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board also notes that the Veteran has submitted private medical records which may not be complete.  As such, VA should assist him in obtaining such records.  Additionally, updated VA treatment records dated from June 2012 to the present from the VA Puget Sound Health Care system should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining the following private clinic records:
	a) complete treatment records from Dr. Stout since March 2008;
	b) complete treatment records from Dr. Rody since March 2008;
	c) complete treatment records from Dr. Mohit since March 2008;
	d) complete medical records from St. Joseph Medical Center in September 2010; and
	e) complete medical records from Heritage Chiropractic Clinic since April 2008.

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Associate with the claims folder relevant records of the Veteran's treatment within the VA Puget Sound Health Care system dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Upon completion of the above, schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion;
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported bilateral lower extremity symptoms, the urinary leakage symptoms and bowel leakage symptoms.  If urinary or bowel leakage symptoms are reported, also discuss the frequency of leakage and use of absorbent pads; and

	(c)  describe the impact that the Veteran's service-connected lumbar spine disability has on his employability.

The rationale for any opinion proffered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  In the readjudication of the Veteran's claim, the AOJ should consider whether he is entitled to a higher rating under the criteria currently in effect, i.e., whether assigning separate ratings for orthopedic and neurologic manifestations results in a higher combined rating.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

